McFarland, J.,
delivered the opinion of the court.
The State recovered judgment in this court against Littleton and others for over seven thousand dollars, for revenue unaccounted for. Execution was issued and the sheriff returns that he levied upon several tracts of land of the defendants, advertised and sold the same, when the several tracts were separately bid off by ¥m. L. Welcker, district attorney, acting for and on behalf of the State, for sums aggregating the judgment and costs. Motion is made now for judgment against the State for costs of this court. It is conceded, that this would be proper, provided the district attorney had authority to purchase the land in the name of the State. No statute has been found, and it is believed that none exists, authorizing the district attorney to make such purchase in the name of the •State. Under the provisions directing the manner of *670enforcing sales of land for taxes, it is provided that if no one will bid the amount of taxes, costs and charges, the collector shall bid off the land in the name of the Treasurer, as superintendent of public instruction, for the use of the common schools; Code, sec. 622. This is the only provision, and does not apply in this cate. It was held, in the case of Bennett v. The State, 2 Yerger, that the district attorney has no power to receive money on or control a judgment in favor of the State for a penalty or fine and costs, and any adjustment made by such officer, would be treated as a nullity or contempt of court, according to the circumstances.
We are constrained to hold that the district attorney had no authority to make the purchase in the name of the State, and to refuse the present motion.